 


110 HRES 643 EH: Recognizing September 11 as a day of remembrance, extending sympathies to those who lost their lives on September 11, 2001, and their families, honoring the heroic actions of our nation’s first responders and Armed Forces, and reaffirming the commitment to defending the people of the United States against any and all future challenges.
U.S. House of Representatives
2007-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 643 
In the House of Representatives, U. S.,

September 10, 2007
 
RESOLUTION 
Recognizing September 11 as a day of remembrance, extending sympathies to those who lost their lives on September 11, 2001, and their families, honoring the heroic actions of our nation’s first responders and Armed Forces, and reaffirming the commitment to defending the people of the United States against any and all future challenges. 
 
 
Whereas on the morning of September 11, 2001, terrorists hijacked four civilian aircraft, crashing two of them into the towers of the World Trade Center in New York City and a third into the Pentagon outside Washington, D.C.; 
Whereas the heroic actions of the passengers and crew aboard United Flight 93, which ultimately led to the aircraft crashing into a rural field in Shanksville, Pennsylvania, prevented the plane from being used as a weapon against America; 
Whereas nearly 3,000 innocent men, women, and children were murdered in these attacks; 
Whereas their tragic loss will never be forgotten by the people of the United States of America; 
Whereas by targeting symbols of American strength and prosperity, the attacks were intended to assail the principles, values, and freedoms of the American people, to intimidate the Nation and its allies, and to weaken the national resolve; 
Whereas the United States remains steadfast in its determination to defeat, disrupt, and dismantle terrorist organizations and seeks to harness all elements of national power, including its military, economic, and diplomatic might, to do so; 
Whereas Congress passed, and the President signed, numerous laws to assist victims, combat terrorism, protect the Homeland, and support the members of the Armed Forces who defend American interests at home and abroad; 
Whereas terrorist attacks that have occurred since September 11, 2001, in Egypt, India, Indonesia, Jordan, Spain, Turkey, the United Kingdom, and elsewhere, remind all people of the brutal intentions of the terrorists and the ever-present threat they pose to the principles of freedom, justice, and the rule of law; 
Whereas the United States has worked cooperatively with the nations of the free world to confront, disrupt, and punish terrorists at home and abroad, and remains committed to building strong and effective counterterrorism alliances; 
Whereas immediately following September 11, the United States Armed Forces moved swiftly against al-Qaeda and the Taliban regime, which the President and Congress had identified as enemies of America; 
Whereas in doing so, brave servicemen and women left family and friends in order to defend the Nation; and 
Whereas six years later, many servicemen and women remain abroad, defending the Nation from further terrorist attacks: Now, therefore, be it 
 
That the House of Representatives— 
(1)recognizes September 11 as both a day to remember those taken from their families, loved ones, and fellow citizens and a day for Americans to recommit to the Nation and to each other; 
(2)extends its deepest sympathies to the countless innocent victims of the September 11, 2001, terrorist attacks, their families, friends, and loved ones; 
(3)honors the heroic service, actions and sacrifices of first responders, law enforcement personnel, State and local officials, volunteers, and others who aided the innocent victims and, in so doing, bravely risked their own lives and health; 
(4)expresses thanks and gratitude to the foreign leaders and citizens of all nations who have assisted and continue to stand in solidarity with the United States against terrorism in the aftermath of the September 11, 2001, terrorist attacks; 
(5)rejects, in the strongest possible terms, any effort to confuse the war on terrorism with a war on any people or any faith; 
(6)honors the heroic service, actions and the sacrifices of United States personnel, including members of the United States Armed Forces, United States intelligence agencies, and the United States diplomatic service, and their families who have sacrificed much, including their lives and health, in defense of their country against terrorists and their supporters; 
(7)remains resolved in its commitment to defeating terrorists and their supporters who threaten the United States and to providing the United States Armed Forces, United States intelligence agencies, and the United States diplomatic service with the resources and support to do so effectively and safely; and 
(8)reaffirms that House of Representatives honors the memory of those who lost their lives as a result of the September 11, 2001, terrorist attacks and reaffirms its commitment to defend the people of the United States in the face of any and all future challenges. 
 
Lorraine C. Miller,Clerk.
